          Case 1:20-cv-01609-AJN Document 19 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             10/27/2020

  GateGuard, Inc.,

                         Plaintiff,
                                                                    20-cv-1609 (AJN)
                 –v–
                                                                         ORDER
  Goldmont Realty Corp., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The parties relayed to the Court in their Case Management Plan, Dkt 14, that they would

seek a referral by October 24, 2020 for alternative dispute resolution. The parties are ordered to

inform the Court by October 30, 2020 whether they intend to seek a referral to the mediation

program or to the Magistrate Judge for settlement.



       SO ORDERED.

 Dated: October 26, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                     1
